                  Case 21-11923-elf                  Doc 17          Filed 08/05/21 Entered 08/05/21 12:28:36       Desc Main
                                                                     Document      Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                 IN RE: William Gilyard                                                     CHAPTER 13
                                                              Debtor(s)
                                                                                            BKY. NO. 21-11923 ELF


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                               Kindly enter my appearance on behalf of PHFA and index same on the master mailing
                    list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Denise Carlon
                                                                                 05 Aug 2021, 11:41:45, EDT



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: bb43a5148d2d12d1993d837cab99a6afa81e6a19bf3dd913b70a5afa1a99dc74
